Citation Nr: 1212085	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied reopening the Veteran's claim of entitlement to service connection for hypertension. 

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims folder.

In March 2012, the Veteran and his attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board has accepted this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a December 1999 rating decision, the RO denied service connection for hypertension; and, as the Veteran did not initiate a timely appeal for this matter, the decision became final. 

2.  New evidence associated with the claims file since the December 1999 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 1999 RO rating decision that denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  As evidence received since the RO's December 1999 denial is new and material, the criteria for reopening the Veteran's claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for hypertension.  No additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for Hypertension

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Entitlement to service connection for hypertension was originally denied by the RO in a December 1999 rating decision.  In pertinent part, the RO determined that evidence failed to show evidence of hypertension in service or during the presumptive one year period following the date of discharge.  The only evidence considered by the RO at that time was the Veteran's service treatment records.  It is unclear whether the Veteran presented any evidence of a current diagnosis of hypertension.  No such evidence was mentioned.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between December 1999 and December 2000, which have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the Board notes that the December 1999 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

In May 2006, the Veteran sought to reopen his claim of entitlement to service connection for hypertension.  This appeal arises from the RO's February 2007 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the December 1999 RO rating decision includes statements from the Veteran and his attorney with references to three pieces of treatise evidence; a March 1987 document from an Army recruiter; private treatment records and records from the Social Security Administration (SSA) received in 2008; VA treatment records dated from 1999 to 2007; copies of service treatment records; and a September 2009 Board hearing transcript.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  The new evidence of record includes multiple post-service VA and private treatment records showing a diagnosis of hypertension.  The Veteran also presented a March 1987 Army recruiter's processing report, which included the notation that the Veteran had elevated pressure readings.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current disability (hypertension).  It also supports the supposition that his hypertension has been a problem since 1987, which is approximately four (4) years post-service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for hypertension are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for hypertension is warranted.

As an initial matter, during his September 2009 hearing, the Veteran asserted that he had received treatment for hypertension at an Army hospital in Kata while stationed in Germany during active service.  Service treatment records associated with the claims file do not contain any notations concerning treatment for hypertension.  Thus, further efforts consistent with the VA's duty to assist obligation are found to be necessary in order to obtain any additional in-service clinical records associated with the Veteran's period of active duty in Germany in 1982.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

In addition, in a March 2012 statement of record, the Veteran's attorney noted that a September 1982 service health record listed a blood pressure reading of 130/89.  He cited to three pieces of treatise evidence that he interpreted to show that the Veteran's September 1982 in-service blood pressure reading would be classified as prehypertension (in 2003) or as high normal blood pressure (in 1980) and that people with prehypertension were more likely to develop high blood pressure.  Copies of the JNC treatise materials referenced by the Veteran's attorney in his March 2012 statement should be associated with the file. 

Finally, during his personal hearing, the Veteran provided a history of treatment for his hypertension from at least 1987.  He recalled receiving treatment through the San Juan VA Medical Center (VAMC) at that time.  He says he continued to receive care for his hypertension when he moved to Florida.  The claims file reflects treatment for his claimed hypertension from the VAMC in San Juan, Puerto Rico, and from the VA Outpatient Clinic (VAOPC) in Fort Myers, Florida.   However, the claims file only includes treatment records from the San Juan VAMC dated from 1999 to 2007 and the Fort Myers VAOPC dated from 2003 to 2007.  Any additional records should be obtained from those facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and his attorney and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed hypertension for the time period from October 1983 to the present.  The AMC should also inquire as to when and where the Veteran was hospitalized or treated during service for hypertension while he was stationed in Germany in 1982.  

The AMC should obtain any VA clinical records pertaining to the Veteran's claimed hypertension from the Fort Myers VAOPC for the periods from January 2000 to September 2003 and from February 2007 to the present and from the San Juan VAMC from January 1987 to January 2000.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain copies of the JNC (Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure) treatise materials referenced by the Veteran's attorney in his March 2012 statement.  Request that the Veteran's attorney provide copies of the JNC 2 dated in 1980 and JNC 7 dated in 2003.

3.  The AMC should contact the National Personnel Records Center (NPRC) or any other appropriate agency or facility, to include any Army hospital is Kata, Germany (or any other facility identified by the Veteran), to obtain any additional service treatment or in-service clinical records associated with the Veteran's period of active service from October 1980 to October 1983.  Of particular interest are the complete hospitalization records, including, but not limited to: sick call records, laboratory studies, progress notes, nursing notes, physician's notes, and consultation reports stemming from treatment of the claimed hypertension at an Army hospital, in Kata, Germany (or any other facility identified by the Veteran), in 1982. 

All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed hypertension is casually related to his period of active service, to include any documented in-service treatment for "prehypertension", high blood pressure, or hypertension. 

In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of hypertension symptomatology since service as well as the three pieces of treatise evidence referenced in the March 2012 statement from the Veteran's attorney concerning prehypertension (to include the web research from PubMed Health, JNC 2 from 1980, and JNC 7 from 2003).  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

6.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in March 2009.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


